IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0504-09


Ex parte OSCAR ROY DOSTER, Appellant





ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

FREESTONE COUNTY



 Per Curiam.  Johnson, J., concurred.

 We granted appellant's petition for discretionary review to resolve whether the Interstate
Agreement on Detainers (IAD) requires that the prosecution against appellant be dismissed. 
Appellant raised his IAD claim in a pretrial habeas corpus application.  The trial court denied relief,
and appellate proceedings have followed.  Although the parties have not raised the issue, there is a
threshold issue that should be addressed: whether pretrial habeas corpus is a proper avenue for
raising this type of claim.  Consideration of this threshold issue is appropriate because it implicates
the authority of the trial court and of the appellate court to act. (1) We wish to afford the parties an
opportunity to address the matter. (2)  Therefore, the parties shall brief the following question:
Is a pretrial habeas corpus proceeding, followed by an interlocutory appeal, an
appropriate vehicle for raising a claim that the prosecution should be dismissed
because the State failed to comply with the Interstate Agreement on Detainers?

The State shall file a brief within 30 days from the date of this order.  Appellant shall file a brief
within 30 days after the State's brief is filed.
Delivered: October 21, 2009
Do not publish  
1.   See Castaneda v. State, 138 S.W.3d 304, 307 (Tex. Crim. App. 2003)(op. on original
submission).
2.   See Pena v. State, 191 S.W.3d 133, 138 (Tex. Crim. App. 2006)("Of course, even when
an appellate court is not obligated to order briefing on an issue it has decided to raise on its own,
it may do so in its discretion.").